Title: To George Washington from Burwell Bassett, Jr., 26 November 1797
From: Bassett, Burwell Jr.
To: Washington, George



Dear Sir
Richmond Nov: 26th 1797

I have to day seen Mrs Forbes who accounts for her delay in geting to Mount Vernon from disappointments by Mr Brokes not having paid her some moneys he is in her debt and without which she cannot come up, but promises to be ready to take the stage early in the week after this if she can be furnished with money for her expences which Mr B. Washington has promised to do and also myself, that she may be expected at Mount Vernon in the next week she appears to be a woman of strong health and equal to great service.
I have met here with Col: Finne and conversed with him concerning his cook there are two girls in addition to the family for the whole of them he will take the hire of fifty pounds per annum he is offered here thirty six pounds per annum for the man. the woman he says a good washer as well as a good cook he makes it a condition of the hire that they shall consent to go and without that I supppose you would not wish them I have sent to Major Burwell concerning his cook and expect to hear from him next week and will communicate it to you your answer to Col: Finne will find me in Richmond. With sentiments of esteem and respect yours obt Sert

Burwell Bassett


P.S. Letters from Mr Marshall to his friends here inform of his arrival at Amsterdam the 26th of august. B.B.

